NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT M. MEAD,                                 No. 21-15368

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00578-DB

 v.
                                                MEMORANDUM*
CAROLYN INEZ WILLIAMS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                 Deborah L. Barnes, Magistrate Judge, Presiding**

                          Submitted February 15, 2022***

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Robert M. Mead appeals pro se from the district court’s order granting

defendant’s post-judgment motion in Mead’s action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In its order, the district court clarified that the parties’ state court case, In re

Marriage of Mead and Williams-Mead, was not removed to the district court. For

the reasons set forth in the district court’s order, we affirm.

      Mead’s motion to recall the mandate in appeal No. 20-17370 and to

consolidate that appeal with this appeal is denied.

      AFFIRMED.




                                            2                                       21-15368